DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/05/2022 has been entered.  As directed by the amendment: claims 1 and 3 have been amended, claim 2 has been cancelled, and claims 14-18 have been added.
	The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 112 (b) and under 35 USC 103.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Interpretation
	The limitation of “a polarization ranging from elliptical to circular” in claim 1 is interpreted to mean that the “polarization of the laser is chosen to be circular, or failing that, elliptical but as close as possible to circular polarization” as detailed in paragraph 0028 of the instant application (as published).
	Claim 1 also recites the following:
…actuating relative scanning between the diamond and the laser source, transversely to the laser beam and axially depthwise, with an amplitude and orientations that are determined by a shape of the machining of the diamond, thereby obtaining a transparent machined surface free of black graphite…

With respect to the disclosure, paragraph 0007 discloses that while lasers have been used conventionally to ablate, cut, or polish diamonds, “the current techniques has major drawback, not only of generating debris, but also of transforming a greater or lesser amount of the machined area into black graphite.” Paragraph 0077 states that “…the method of the invention makes it possible to obtain a transparent machined surface free of black graphite.”  
In this case, the limitation of “thereby obtaining a transparent machined surface free of black graphite” is interpreted as a result of the claimed method, as a whole, rather than of any particular limitation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose “wherein the surfactant additive exhibits transparency and an absence of foaming power so as to minimally disturb a passage of the laser beam in the transparent liquid, the surfactant additive beinq present in an amount sufficient for a detergent effect to be obtained without exceeding a threshold where the transparency is reduced,” as such limitation refers to, or otherwise depends from, the remaining limitations recited in independent claim 1.
U.S. Publication 2014/0161710 to Zousman teaches a method for synthesizing nanodiamonds (para. 0001) in which a laser source (21; para. 0053) generates a laser beam (14) to irradiate a carbon material (12; para. 0050).  Zousman further teaches that the carbon target is submerged in a transparent liquid [(water, glycerin, acetone, benzene or another liquid hydrocarbon-para. 0022) (“The liquid into which the carbon source target 12 is immersed can, for example, be either water or water with a carbon containing substance, e.g., glycerin, ethanol, acetone, fatty acids, etc, that are transparent to irradiation energy beam 14.”-para. 0050)].  Zousman teaches that the “thickness of the deonized water layer above the surface of the carbon source target can, for example be in the range of 0.5 to 10 mm” (para. 0056) [corresponding to the limitation of “placing the diamond in a receptacle containing a transparent liquid having a liquid level at least 100 microns above a surface of the diamond”].
U.S. Patent 8319145 to Rosario teaches using a pulsed laser to process a diamond in which relative scanning between the diamond and the laser source is carried out [See Non-final Office Action, pages 3-5].
U.S. Publication 2015/0321287 to Mariella et al. teaches using a pulsed laser (104; para. 0055) to process a non-metallic, dielectric, material [(concrete, brick, quartzite-para. 0054) (concrete, brick, rock, or minerals-para. 0017)].  Mariella et al. also teaches submerging the material in a transparent liquid (108; para. 0040; “passing modest-power laser pulses through a transparent submerging fluid and directing these pulses onto the surface of polycrystalline dielectric material such as concrete, brick, or rock…”).
U.S. Publication 2016/0214874  to Domb et al. discloses adding a surfactant (para. 0049, including polyoxyethylene) to a transparent liquid (water; para. 0048) [See Non-Final Office Action, pages 10-11].
None of the above prior art references nor the prior art previously cited, alone or in combination, teaches each claimed limitation of independent claim 1 including “wherein the surfactant additive exhibits transparency and an absence of foaming power so as to minimally disturb a passage of the laser beam in the transparent liquid, the surfactant additive beinq present in an amount sufficient for a detergent effect to be obtained without exceeding a threshold where the transparency is reduced.”  Further, there does not appear to be any evidence or suggestion that one of ordinary skilled in the art, based on the prior art, would arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761